Citation Nr: 1143248	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-47 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1979 to November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2004, RO denied service connection for a low back disorder.  The Veteran did not appeal the decision. 

2.  The evidence received since the RO's last final denial of service connection for a low back disorder relates to an unestablished fact necessary to substantiate the claims and creates a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2004 RO decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  New and material evidence has been received since the January 2004 decision and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claim to reopen, no conceivable prejudice to the Veteran could result from reopening this claim. 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for a low back disorder was denied by the RO in January 2004.  Notice was sent to the Veteran that same month and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002). 

In January 2004, the RO considered the Veteran's service treatment records, and VA treatment records dated from 2002.  The service records were silent for complaints of a low back disorder.  The VA records showed treatment for a low back disorder in the 1990's.  The RO denied the claim finding that there was no evidence that the condition occurred in service.  The Veteran was notified of the denial and he did not timely appeal.  That decision is final.

Evidence received since the January 2004 denial VA treatment records dated beginning in 2008 which showed treatment for back pain, and a hearing before the undersigned in May 2011.  Of particular importance is the testimony presented at the hearing from the Veteran's lay witnesses-his stepfather and his sister.  They testified that they had knowledge of the Veteran hurting his back in 1989 or 1990 at camp.  They stated that his health was bad when he came home and that he complained of back and leg pain.  This lay evidence is new and material to the Veteran's claim, because it relates to an injury in service and back problems in service and thereafter.  This was not established in the prior denial.  This evidence must be accepted at face value now, in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received and the claim of entitlement to service connection for a low back disorder is reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran is seeking service connection for a low back disorder.  He claims that he injured his back during summer camp in June 1990 or 1989 with the Army Reserves at Fort McCoy, Wisconsin putting up a tent.  He states that he was treated for back problems and underwent surgery his back.  He testified that he has tried to obtain the records from Fort McCoy but has been unable to.  He requested that VA to try to obtain the records.  The RO has not attempted to obtain the Army Reserve records regarding the Veteran's Reserve service.  The duty to assist requires that such an attempt be made.  

The Board observes that, with respect to the Veteran's Army Reserve service, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6.  However, the actual periods during which the Veteran served on ACDUTRA or INACDUTRA in the Reserves still have not been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority, set forth above, VA should undertake additional efforts to verify the dates of ACDUTRA and INACDUTRA for the Veteran's Army reserve service.  Further, the RO should contact the Veteran's reserve unit in an attempt to obtain copies of the Veteran's service treatment records.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Veteran's Army reserve unit, the Department of the Army, and any other appropriate source to obtain copies of the Veteran's service treatment records and to verify all of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserves. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Army Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  

VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserves. All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then schedule the Veteran for a VA orthopedic examination, to determine the nature and etiology of any low back disorder found.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays) should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail. 

The examiner should identify any low back disorders found on examination.  For any such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of injury or disease incurred or aggravated by (a) disease or injury during active duty or ACDUTRA in the Army Reserves; or (b) injury during a period of INACDUTRA in the Army Reserves.  

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail. If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


